                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JORDAN GRAY,
                                                                                           Case No. 18-cv-02007-PJH
                                  8                      Plaintiff,

                                  9               v.                                       ORDER OF DISMISSAL
                                  10     JOULE YACHT TRANSPORT,                            Re: Dkt. No. 28

                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties hereto, by their counsel, having advised the court that they have

                                  15   agreed to a settlement of this cause, IT IS HEREBY ORDERED that this cause of action

                                  16   is dismissed without prejudice; provided, however that if any party hereto shall certify to

                                  17   this court, within sixty days, with proof of service thereof on the opposing party, that the

                                  18   agreed consideration for said settlement has not been delivered over, the foregoing order

                                  19   shall stand vacated and this cause shall forthwith be restored to the calendar to be set for

                                  20   trial.

                                  21            If no certification is filed, after passage of sixty days, the dismissal shall be with

                                  22   prejudice. The parties may, of course, substitute a dismissal with prejudice at any time

                                  23   during this sixty day period.

                                  24            IT IS SO ORDERED.

                                  25   Dated: December 5, 2018

                                  26                                                   __________________________________
                                                                                       PHYLLIS J. HAMILTON
                                  27                                                   United States District Judge
                                  28
